Citation Nr: 1443120	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  05-12 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disorder, claimed as ankylosing spondylitis.

2.  Entitlement to service connection for depression and/or anxiety (other than posttraumatic stress disorder (PTSD)), to include as secondary to a low back disorder. 

3.  Entitlement to service connection for hypertension, claimed as due to radiation exposure. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to October 1976. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By that rating action, the RO  denied the claims on appeal.  The Veteran appeled this rating action to the Board.  Jurisdiction of the appeal currently resides with the Cleveland, Ohio RO. 

The Veteran provided testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2006.  A transcript of this hearing has been associated with the Veteran's VA claims folder. 

In a March 2007 decision, the Board denied the current appellate claims, as well as the veteran's claims of service connection for cataracts and diabetes mellitus.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a June 2008 Order, the Court, pursuant to a joint motion, vacated the March 2007 Board decision, with the exception of the cataracts and diabetes mellitus claims, and remanded the case for compliance with the instructions of the joint motion.  In February 2009 and pursuant to the Court's Order, the Board remanded the claims on appeal to the RO for additional development.  The appeal has returned to the Board for further appellate consideration. 

In a statement, received by VA in November 2011, the Veteran's attorney withdrew his request for a hearing before a Veterans Law Judge at a local RO (i.e., Travel Board hearing).  Thus, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.703(e)(2013).

Concerning the claim for service connection for a low back disability, the Board notes that it was originally appealed to the Board as a petition to reopen a previously denied claim for service connection for this disability.  (See Board's March 2007 decision and February 2009 remand).  The Board notes, however, that  the RO initially denied the Veteran's claim for service connection for a low back disability as not well grounded in a September 1999 ration action.  The Veteran was informed of the RO's decision that same month.  A notice of disagreement was not received within one year of notification of this rating decision; thus, it became "final" under 38 U.S.C.A. § 7105(c) (Wet 2002).  In a September 2002 written argument to VA, the Veteran sought to reopen his previously denied claim for service connection for a low back disability.  (See VA Form 21-4138, dated and signed by the Veteran in late September 2002).  The Veteran Claims Assistance Act of 2000 (VCAA), which was enacted on November 9, 2000, requires readjudication if the claim (1) became final between July 14, 1999, and the enactment of the VCAA, (2) was issued by the Secretary of Veterans Affairs or a court on the basis the claim was not well grounded, and (3) the Veteran made a request for readjudication within two years of the enactment of the VCAA.  See Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-100 (2000).  Where such a claim is readjudicated, the prior decision is to be treated as though it had never been made.  See also VAOPGCPREC 3-2001 (Jan. 22, 2001); VBA Fast Letter 00-87 (Nov. 17, 2000).

In this case, because the RO denied the claim for service connection for a low back disorder as being not well grounded in its September 1999 rating action, it become final between July 14, 1999 and November 9, 2000, and the Veteran requested readjudication of the claim within two years of enactment of the VCAA on November 2000 (i.e., September 28, 2002), new and material evidence is not required to reopen this claim.  Thus, the Board will proceed with appellate review of the claim for service connection for a low back disability on a de novo basis, as opposed to a petition to reopen a previously denied claim. 

Regarding the claim for service connection for an acquired psychiatric disorder, the Board is cognizant of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board had erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  Here, the Veteran specifically testified during his October 2006 hearing before the undersigned that he did not intend to seek VA compensation for service connection for PTSD.  (Transcript (T.) at page (pg.) 15)).  Thus, the Board will limit its appellate review to a claim for service connection for an acquired psychiatric disorder (other than PTSD), as reflected on the title page of this decision.  In addition, and as noted by the Board in its March 2007 decision, the evidence of record reflects that the Veteran has a mood disorder that has been found, in part, secondary to chronic pain from multiple joints such as the low back.  (See Board's March 2007 decision, at pg. 15).  Thus, in view of the foregoing and in order to include all possible theories of service connection, the Board will expand its appellate review of the claim for service connection for an acquired psychiatric disorder, to include as secondary to a low back disorder. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part on his part.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional substantive development is required in this case. Specifically, to schedule the Veteran for a VA examination to determine the etiology of his low back and psychiatric disorders and hypertension. 

Low Back Disorder

The Veteran maintains that his current low back disorder had its onset during military service.  

The Veteran's service treatment records (STRs) reflect that he was seen for intermittent low back pain that had been present for the previous three (3) months in late May 1975.  At that time, the Veteran gave a history of having injured his back two years previously (1973) in a bike accident and that he had re-injured it five (5) months previously while performing karate.  The examining clinician entered an impression of minor muscle spasms of the back.  He was treated with ultrasound and heat.  The Veteran was placed on a limited profile and was instructed not to bend or reach, lift more than 10 pounds, or perform aerobics for 14 days.  In late July 1975, the Veteran received a provisional diagnosis of probable ankylosing spondylitis.  This diagnosis, however, was not confirmed by X-rays conducted in July 1975, although haziness was noted on the X-rays themselves.  In July 1975, the Veteran was placed on a limited physical profile for chronic mid-back pain.  He was instructed not to lift more than 20 pounds.  STRs, dated in August 1975, reflect that the Veteran's low back pain was evaluated for the purpose of ruling out ankylosing spondylitis.  Following evaluation of the Veteran and review of his X-rays, the assessment was low back pain, doubt ankylosing spondylitis.  A service discharge examination report is not available.  (See National Personnel Record Center's May 2009 response to the RO's requested for records, uploaded to the Veteran's VBMS file, pg. 1). 

Post-service private and VA treatment records, dated from 1999 to 2009, are of record, but do not confirm a diagnosis of ankylosing spondylitis.  For example, a February 1999 VA general medical examination had impressions of ankylosing spondylitis by history; and disc space narrowing L5-S1 and T11-12, based upon physical examination and X-ray study of the lumbosacral spine.  January 2005 VA x-rays of the Veteran's lumbar spine in the anterior-posterior and lateral views showed a moderate degree of disc space narrowing at the L5-S1 level and anterior osteophyte formation at the L3-L4 level.  (See January 2005 VA treatment report uploaded to the VBMS claims file, at (pg.) 4)). 

Thus, in view of the above-cited service treatment records and post-service-evidence of disc space narrowing at L5-S1 and L3-4, the Board finds that he should be afforded a VA examination to determine the etiology of any currently present low back disability, to include whether it is related to the in-service clinical findings of low back pain and assessment of "doubt ankylosing spondylitis."  

Hypertension Claim

The Veteran seeks service connection for hypertension.  He maintains that his hypertension is the result of having been exposed to radiation from weapons testing at Holloman Air Force Base (AFB) in White Sands, New Mexico, and from having handled dangerous chemicals as a boiler plant mechanic as part of the Bear Base Mobile Combat Support Unit at Wright Patterson, Ohio, AFB.  (See Veteran's attorney's written argument, received by VA in late June 2011 and uploaded to the Veteran's VBMS file on pg, 2). 

The Veteran's service personnel records show that he was assigned as a Heating Systems Specialist to Holloman AFB, New Mexico, and Wright Patterson AFB on May 13, 1975 and April 5, 1976, respectively.  

The Veteran's service treatment records are wholly devoid of any elevated blood pressure readings or clinical findings of hypertension.  

In written arguments, dated in late January and March 2009, and June 2011, the Veteran's attorney discussed several medical articles, such as "Effects of Radiation on Fatty Liver and Metabolic Coronary Risk Factors among Atomic Bomb Survivors in Nagasaki" and "Low Level Radioactive Contamination in the Environment," that discussed a link between hypertension and radiation exposure.  In its June 2011 Supplemental Statement of the Case, the RO referenced the above-cited medical treatise evidence.  The Board notes that while medical treatise evidence in support of the of the Veteran's claim for service connection for a low back disability has been uploaded to the Veteran's VBMS file, the above-cited treatise evidence relevant to his hypertension claim is absent.  Thus, as the above-cited medical treatise evidence is at the crux of the Veteran's claim for service connection for hypertension, to include as due to ionizing radiation, it must be uploaded to the Veteran's VBMS claims file on remand.  

The Board notes that the veteran's hypertension is not listed as a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  However, VA shall nevertheless consider that claim under the provisions of 38 C.F.R. § 3.311 provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4).  Here, because the Veteran's attorney has submitted competent scientific or medical evidence that the Veteran's hypertension is a radiogenic disease, the provisions of 38 C.F.R. § 3.311 are for application. 

Accordingly, since the Veteran did not participate in atmospheric nuclear weapons testing or in the occupation of Hiroshima and Nagasaki, the dose estimate procedures outlined under 38 C.F.R. § 3.311(a)(2)(iii) are for application.  All of the Veteran's pertinent records, including his DD Form 1141, are to be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).  This must be accomplished on remand. 

If it is determined that a veteran was exposed to ionizing radiation as a result of claimed activities, and the veteran subsequently developed a radiogenic disease, and the disease first became manifest within the period specified in 38 C.F.R. § 3.311(b)(5), then the claim must be referred to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  This regulation indicates that the Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health.  This must be accomplished on remand. 

Acquired Psychiatric Disorder, other than PTSD

The Veteran seeks service connection for an acquired psychiatric disorder (other than PTSD).  He maintains that he had psychiatric problems during active service and that he received treatment at the same time he sought treatment for his low back.  (See T. at pg. 4).  He contends that his primary doctor had linked his anxiety and depression to his period of military service.  His attorney has maintained that the Veteran's psychiatric problems had their onset during military service and that they have continued since service discharge in October 1976.  (See Veteran's attorney's written argument to VA, dated in late June 2011). 

The Veteran's service treatment records, to include those contemporaneous to him having received treatment for his low back, are devoid of any subjective complaints of anxiety or depression or clinical findings of any psychiatric pathology.  As noted above, a service discharge examination report is not of record. Notwithstanding the foregoing and in light of the Veteran's testimony, as well as his and his attorney's written arguments to VA, wherein they maintain that his psychiatric problems had their onset during service and that they have continued since discharge, the Board finds that he should be afforded a VA examination to assess the nature and etiology of any currently acquired psychiatric disorder(s).    The threshold for finding a link between current disability and service is low.  McLendon v. Nicholson, 20 Vet. App. at 79, 83 (2006).

VA treatment records

Finally, a review of the Veteran's VBMS claims file reflects that the Veteran receives ongoing treatment for his disabilities through the Chillicothe, Ohio, VA Medical Center (VAMC). The claims file only includes treatment records from the Biloxi VAMC dated up to June 2009.  Any additional records should be obtained from either facility.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO should obtain and associate with the claims file all outstanding VA records from the above VAMCs. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records pertaining to the Veteran from the Chillicothe, Ohio VAMC, the Biloxi, Mississippi VAMC or any other identified VA facility, for the period from June 2009 to the present.  All efforts to obtain any outstanding treatment records must be documented in the Veteran's VBMS claims file. 
    
2.  Following completion of the above, schedule the Veteran for a VA spine examination to determine the exact nature and etiology of any low back disorder found on examination.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The examiner must review the Veteran's VBMS electronic claims file, including a copy of this Remand and the Veteran's history with respect to his lumbar spine and findings as documented upon prior examinations and treatment.  This review should be so indicated in the examination report.
   
The examiner must be informed of the Veteran's current and past assertions relating to the etiology of his low back disorder.  The examiner is advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  If the examiner judges questions concerning the Veteran's credibility to be at issue, the examiner should explicitly note any such questions, either as raised within the record or based on the Veteran's assertions upon examination, in combination with examination findings.  If no questions are raised concerning the Veteran's credibility, then the examiner should have no basis to reject the Veteran's assertions concerning the cause or etiology of his claimed low back disorder. 
   
Based on a review of the clinical findings and the Veteran's VBMS electronic claims file, the VA examiner should provide an opinion to the following question with respect to each diagnosed low back disorder found on examination: 

Is it at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's low back disorder had its onset in service or is otherwise etiologically related to his period of active military service?
   
 In formulating his/her responses to the above-cited question, the examiner must review the service treatment records, reflecting that the Veteran was seen for complaints of low back pain in May and August 1975 and was diagnosed as having minor muscle spasms of the back in May 1975.  In late July 1975, the Veteran received a provisional diagnosis of probable ankylosing spondylitis.   In August 1975, an assessment of doubt ankylosing spondylitis was entered. 
   
The examiner should provide a complete explanation for his/her opinions. 
   
The examiner should include in the examination report the complete rationale for any opinion expressed.  If the examiner is unable to address any inquiry sought above, then he or she should explain why.  If the examiner indicates that an opinion cannot be supplied "without resorting to mere speculation," the examiner is asked to indicate whether this is because further information would be needed or because the limits of medical knowledge have been exhausted.  If further information is needed, the examiner should specify exactly what further information is necessary.

3.  Contact the Veteran and his attorney and request that they submit copies of the following medical treatise evidence:  "Effects of Radiation on Fatty Liver and Metabolic Coronary Risk Factors among Atomic Bomb Survivors in Nagasaki" and "Low Level Radioactive Contamination in the Environment."  All efforts to obtain the outstanding treatise evidence must be documented in the claims files.  

4.  The RO should forward the Veteran's claims file to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 

5.  If appropriate, the claims file should then be referred to the Under Secretary of Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  All records and/or responses received should be associated with the claims file.

6.  After completion of the foregoing, the RO should make arrangements with the appropriate VA medical facility for the Veteran's VBMS claims folder to be reviewed by an examiner with appropriate expertise.  Based on a review of the claims folder and the studies filed by the Veteran's attorney, the examiner should address the following questions as to the Veteran's hypertension.

i) Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension was caused by exposure to ionizing radiation during military service (i.e. can the Veteran's hypertension be considered a radiogenic disease?)? 

ii) Is it at least as likely as not (i.e. a 50 percent or greater probability) that any current hypertension is otherwise related to the Veteran's period of military  service? 

A complete rationale should be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without 
resort to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

7.  After the directives 1-6 have been accomplished and any additional evidence has been obtained and associated with the Veteran's electronic VBMS claims file, the RO must schedule the Veteran for a VA mental disorders examination with an appropriate specialist to determine whether any acquired psychiatric disability (other than PTSD) had its onset during active military service or is related to any incident of service and to determine whether the psychiatric symptoms displayed since service separation show chronicity and continuity of a service-incurred condition. 

The examiner should note in his or her examination report that the Veteran's electronic claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report. 

In light of the foregoing, the examiner is asked to express an opinion as to the following questions: 

(i) Is it as least as likely as not (i.e., 50 percent or greater probability) that an acquired psychiatric disability(ies), other than PTSD, is(are) related to the Veteran's period of active service?
 
 (ii) Is there evidence of a psychosis within one year after the Veteran's discharge from active service in October 1976?  If so, a diagnosis of the disability must be provided.  See 38 C.F.R. § § 3.307, 3.309(a). 

In responding to the foregoing questions, the examiner must report as to whether psychiatric symptoms shown during or within one year of service, or shortly thereafter may be identified as a manifestation of any later-diagnosed psychotic disorder.  38 C.F.R. § 3.307(c).

(iii) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder(s) (other than PTSD) was caused or permanently worsened beyond natural progression by a low back disorder. 

If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the disorder prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the low back disorder.

A complete rationale should be given for all opinions and conclusions expressed, in a typewritten report.

If the examiner cannot provide an opinion without 
resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

8.  After the above development has been completed, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

